     1
      STEVEN L. DERBY, ESQ. (SBN 148372)
      CELIA McGUINNESS, ESQ. (SBN 159420)
 2    DEBORAH D. GETTLEMAN, ESQ. (SBN 267309)
      DERBY, McGUINNESS & GOLDSMITH, LLP
 3    300 Lakeside Drive Suite 1000
      Oakland, CA 94612
 4    Telephone: (510) 987-8778
      Facsimile: (510) 359-4414
 5    info@dmglawfirm.com

 6    Attorneys for Plaintiff
      MICHAEL WILKERSON
 7

 8                                             UNITED STATES DISTRICT COURT

 9                                           EASTERN DISTRICT OF CALIFORNIA
10    MICHAEL WILKERSON                                  CASE NO. 2:19-cv-02381-WSB-CKD
11       Plaintiff,                                      Civil Rights
12       v.                                              ORDER CONTINUING HEARING ON
                                                         DEFENDANTS’ MOTION TO DISMISS
13    FUJINAKA PROPERTIES, LP;                           PLAINTIFF’S FIRST AMENDED
      FUJINAKA CASTLE, LP; and                           COMPLAINT
14    MONOLITH PROPERTIES, INC.
15              Defendants.
16

17

18

19              GOOD CAUSE APPEARING, the hearing on Defendants’ Motion to Dismiss currently
20    scheduled for March 23, 2020 at 1:30 p.m. in this court is hereby continued to April 6, 2020 at
21    1:30 p.m.
22              Dated: March 12, 2020
23

24

25
26

27

28   Proposed Order Stip to Continue Hearing Date
                                                              1
